DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 9 March, 2021.
Claims 1 – 15 and 19 have been amended,
Claims 1 - 21 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 15 is representative. Claim 15 recites:
A computer-implemented method for determining a cost associated with a plurality of surgical devices used during a surgical procedure, the method comprising:
detecting that a subset of the plurality of surgical devices has been communicably coupled to a surgical system for use during the surgical procedure
receiving metadata associated with a historical use of the subset of surgical devices communicably coupled to the surgical system;
determining, by the computer system, that a first surgical device of the subset is a reusable surgical device 
determining, by the computer system, that a second surgical device of the subset is a non-reusable surgical device;
determining, by the computer system, a maintenance cost for the reusable surgical device;
determining, by the computer system, a replacement cost the non-reusable surgical device; and
determining, by the computer system, a total cost of the subset of surgical devices for the surgical procedure according to the maintenance cost for the reusable surgical device and the replacement cost for the non-reusable surgical device.

Claims 1 and 8 recite a system that executes steps similar to those recited in Claim 15.
Claims 1 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system and a method which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
determining, by the computer system, a maintenance cost for the reusable surgical device;
determining, by the computer system, a replacement cost the non-reusable surgical device; and
determining, by the computer system, a total cost of the subset of surgical devices for the surgical procedure according to the maintenance cost for the reusable surgical device and the replacement cost for the non-reusable surgical device.

In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 15, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  Determining the total cost of surgical devices used is disclosed as aggregating maintenance and replacement costs for devices utilized. Aggregating costs is a process that, except for generic computer implementation steps, can be performed in the human mind, and comprise a simple mathematical formula – an addition or summation of values. As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 15, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk. 
Identifying surgical devices used in a surgical procedure as well as their associated costs, dependent on whether they are reusable or non-reusable, and aggregating these costs in order to “understand precisely where and how money is being expended in a medical facility”. Calculating costs is a fundamental economic activity. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
The claims, as illustrated by Claim 15, recite an abstract idea within the “mathematical formulas or relationships” grouping. 
Identifying surgical devices used in a surgical procedure as well as their associated costs, dependent on whether they are reusable or non-reusable, and aggregating these costs in order to “understand precisely where and how money is being expended in a medical facility”. Aggregating costs is a process that comprises a simple mathematical formula – an addition or summation of values. As such, the claims recite an abstract idea within the mathematical formulas or relationships grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a surgical system comprising a processor and a memory coupled to the processor, the memory storing instructions;
detecting that a subset of the plurality of surgical devices has been communicably coupled to a surgical system for use during the surgical procedure
receiving metadata associated with a historical use of the subset of surgical devices communicably coupled to the surgical system;
determining, by the computer system, that a first surgical device of the subset is a reusable surgical device 
determining, by the computer system, that a second surgical device of the subset is a non-reusable surgical device;
and for Claim 1:
generate new metadata associated with the first surgical device and the second surgical device based at least in part, on the surgical procedure.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The surgical system is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract cost determination process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract cost determination process. Detecting that a device is communicably coupled to the processor, for example by automatic pairing – i.e. Bluetooth pairing (0250), is a conventional technique; even as disclosed in the specification. For example, the Symantec, TLI, OIP and buySAFE. Storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a surgical system comprising a processor and a memory with instructions). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of repair costs (2, 9, 16); type of metadata (5, 12, 19) a computer used as a surgical hub (7, 14, 21); those that recite additional abstract ideas including determining whether maintenance costs exceed replacement costs and making recommendations (3, 10, 17); determining a number of uses and making a recommendation (4, 11, 18); those that recite well-understood, routine and conventional activity or computer functions including: retrieving a purchase price for non-reusable items (6, 13, 20); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 14 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 – 9, 12 – 16 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al.: (US PGPUB 2006/0059018 A1) in view of Beaupre: (US PGPUB 2018/0206884 A1).
CLAIMS 1, 8 and 15
Shiobara discloses a medical practice management system that includes the following limitations:
receiving metadata associated with a historical use of each surgical device of the subset of surgical devices for the plurality of surgical devices; (Shiobara 0065, 0084, 0111, 0149, 0150, 0154, 0164, 0165);
determining, by the computer system, that a first surgical device of the subset is a reusable surgical device; determining, by the computer system, that a second surgical device of the subset is a non-reusable surgical device; (Shiobara 0054, 0115, 0154, 
determining, by the computer system, a maintenance cost for the reusable surgical device; (Shiobara 0147, 0149, 0150, 0153, 0154, 0167);
determining, by the computer system, a replacement cost for the non-reusable surgical device; (Shiobara 0049, 0147, 0149, 0163);
determining, by the computer system, a total cost of the subset of surgical devices for the surgical procedure according to the maintenance cost for the reusable surgical device and the replacement cost for the non-reusable surgical device; (Shiobara 0055, 0084, 0129, 0152 – 0154).
Shiobara discloses a medical practice management system that includes determining surgical devices actually used during a surgical operation by a scanning an identifier for each device with a portable device that is transmitted to a medical practice management system. The system stores data related to the number of actual uses of the devices and uses such data to calculate a cost for a procedure of interest. Information for each item of medical equipment is stored in association with the identifier, including whether the item is reusable or disposable (i.e. non-reusable). Stored information includes costs such as maintenance and repair costs, disinfection and sterilization costs, etc. Purchase costs (i.e. replacement costs) as well as disposal costs are stored for disposable items. The system calculates a total cost by summing equipment costs (i.e. the cost to purchase or lease attributed by hours or usage to a particular procedure); labor costs, maintenance and repair costs, medical waste processing costs and disinfection and sterilization costs.
With respect to the following limitations:
detect that a subset of surgical devices from the plurality of surgical devices has been communicatively coupled to the surgical system for use during the surgical procedure; (Beaupre 0042, 0043, 0109, 0110, 0113);
Shiobara discloses a medical practice management system that includes determining surgical devices actually used during a surgical operation by a scanning an identifier for each device with a portable device that is transmitted to a medical practice management system. Beaupre teaches a modular surgical system that includes detecting when a surgical instrument is communicably connected to a central hub, and allows the surgical device to be uniquely identified. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical practice management system of Shiobara so as to have included detecting the connection of surgical devices to a central hub, in accordance with the teaching of Hampapur, in order to provide rapid device identification.
With respect to Claim 1:
generate new metadata associated with the first surgical device and the second surgical device based at least in part, on the surgical procedure; (Shiobara 0065, 0111, 0164, 0165).
Shiobara collects information about the medical devices actually used in a procedure, such as time taken to execute the operation, number of uses, etc., and to update the cost of the use of each device.
With respect to Claim 1 the surgical devices are communicatively coupled to the computer system via the scanner of the portable device which is connected to the server (0056, 0057, Figure 2).
With respect to Claims 1 and 8 the medical practice management system comprises a computer with memory storing instructions (0066, 0081, 0086, Figure 7).
CLAIMS 2, 5 – 7, 9, 12 – 14, 16 and 19 - 21
The combination of Shiobara/Beaupre discloses the limitations above relative to Claim 1, 8 and 15. Shiobara also discloses the following limitations:
the maintenance cost comprises at least one of a cleaning cost, a re-sterilization cost, a repair cost, or any combination thereof; (Shiobara 0149 and 0150).
the metadata comprises at least one o:f locations of the reusable surgical device, lengths of time for the locations, and a number of uses of the reusable surgical device, or any combination thereof; (Shiobara 0164 and 0165);
retrieving, by the computer system, a purchase price associated with each non-reusable surgical device from a purchasing database; wherein the replacement cost corresponds to the purchase price; (Shiobara 0147 and 0163);
the computer system comprises a surgical hub; (Shiobara 0061).
Shiobara discloses maintenance and repairs costs, disinfection and sterilization costs. Shiobara determines the number of uses and determine the equipment valuation (maintenance costs) for the particular procedure based on the number of uses. Shiobara stores purchase prices for disposable items. 
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al.: (US PGPUB 2006/0059018 A1) in view of Beaupre: (US PGPUB 2018/0206884 A1) in view of Hampapur et al.: (US PGPUB 2012/0059684 A1).
CLAIMS 3, 10 and 17
The combination of Shiobara/Beaupre discloses the limitations above relative to Claim 1, 8 and 15. With respect to the following limitations:
determining, by the computer system, whether the maintenance cost exceeds the replacement cost for each [physical asset]; and providing, by the computer system, a replacement recommendation for each [physical asset] where the maintenance cost exceeds the replacement cost; (Hampapur 0039).
Shiobara discloses tracking maintenance and repairs costs as well as purchase (i.e. replacement) costs, but does not disclose determining when repair and maintenance costs exceed replacement costs. Hampapur discloses a physical asset management system which includes a decision to recommend to replace an asset when maintenance and rehabilitation costs exceed replacement costs. Hampapur is directed to physical assets including public infrastructure. However, the techniques in Hampapur are equally applicable to hospital equipment assets such as reusable surgical devices as recited in the claims. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical practice management system of Shiobara so as to have included recommending replacement when maintenance costs exceed replacement costs, in accordance with the teaching of Hampapur, in order to optimize asset maintenance.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al.: (US PGPUB 2006/0059018 A1) in view of Beaupre: (US PGPUB 2018/0206884 A1) in view of von der Ruhr et al.: (US 6,308,089 B1).
CLAIMS 4, 11 and 18
The combination of Shiobara/Beaupre discloses the limitations above relative to Claim 1, 8 and 15. With respect to the following limitations:
determining, by the computer system, a number of uses for each reusable surgical device; providing, by the computer system, a replacement recommendation for each reusable surgical device where the number of uses exceeds a threshold; (von der Ruhr col. 1 ln 6 – 
Shiobara discloses tracking a number of uses for each device and comparing the number to a threshold (Shiobara 0164 and 0165), but does not disclose recommending a replacement based on the comparing. Von der Ruhr discloses a limited use medical probe monitoring system which includes storing the number of uses of a medical probe in memory and comparing the number of uses to a threshold. When the threshold is reached, a message indicates that a new probe is required. The techniques in van der Rohr are equally applicable to other hospital equipment assets such as reusable surgical devices as recited in the claims. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical practice management system of Shiobara so as to have included recommending replacement when a device’s number of uses reaches or exceeds a threshold, in accordance with the teaching of van der Ruhr, in order to prevent overuse and potential failure.
Response to Arguments
Applicant's arguments filed 10 March, 2021 have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
Applicant argues that the claim do not recite an abstract idea. Applicant argues features from the specification that are not commensurate with the scope of the claims. For example, Applicant asserts that the system “generates a control program update configured to alter a manner in which the control program operates the modular device”; “may allow monitoring multiple facilities”; “determine improved practices and recommend changes”; compare facility costs; and provide data analytics solutions to problems specifically arising in the medical field. 
Applicant asserts the technological benefits of the system; in particular avoiding human errors. Human errors are not technological problems.
Applicant asserts that the claimed invention cannot be performed mentally without any explanation as to why determining/calculating maintenance, replacement and total costs cannot be performed mentally, in particular since the claims now limit the number of devices under consideration for cost calculation to one of each type.
For similar reasons, Applicant asserts a practical application by offering teachings from the specification that are not commensurate with the scope of the claims. Comparing mixes of surgical devices, preventing devices from repeating errors or performing suboptimally, etc. are not claimed.
Applicant asserts that the Office dismisses certain features as conventional – i.e. detecting, receiving, determining, calculating, generating – and provides not evidence thereof, citing Berkheimer. Initially, Examiner notes that calculating costs is part of the abstract idea and is not an “additional element” to be considered under step 2B. The newly recited “detecting devices” step is limited to detecting devices that are communicably coupled to the computer. As shown above, this technique is disclosed as using routine, conventional and well known techniques – Bluetooth pairing. Similarly, receiving metadata that indicates the device type (reusable or non-reusable) by retrieving the data from a database is merely a data gathering step used by the abstract cost calculation process. Gathering data is purely conventional as shown above. Evidence of such is provided in the rejection above, as it was in the Non-final Office Action (see paragraph 18).
The U.S.C. 103 Rejection
Applicant argues that Shiobara does not disclose detecting devices that are communicably connected to the system, and receiving metadata. Examiner agrees. The specification discloses several ways to detect the presence of a surgical device. The claims are limited to detecting communication connections such as Bluetooth connections. However, upon further search and consideration, a new ground of rejection is made in view of Beaupre. With respect to receiving metadata, examiner asserts that Shiobara discloses this feature. For example, by receiving historical data about the time of use of a device, cost of use, number of uses, etc.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                               
Date: 12 March, 2021